      Case 6:16-cv-00173-RP-AWA Document 946 Filed 05/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

JANE DOE 1, ET AL.                                §
                                                  §            6:16-CV-173-RP-AA
v.                                                §            Consolidated with
                                                  §            6:17-CV-228-RP-AA
BAYLOR UNIVERSITY                                 §            6:17-CV-236-RP-AA

                                              ORDER

       There is a hearing scheduled in this case for May 7, 2021, as set by the Court in its order of

April 26, 2021 (Dkt. 941). In addition to the matters already set for hearing, the Court will also hear

argument at this time on the following motions:

       •       Baylor’s Motion to Compel the Deposition of Jane Doe # 11 (as briefed in
               Dkts. 923-925)

       •       Baylor’s Motion to Compel Production of Plaintiff’s Communications, and
               Baylor’s Supplement to Motion to Compel (as briefed in (Dkts. 937, 939, 942
               and 944)

No additional briefing on these motions is requested or needed at this time.

       SIGNED this 3rd day of May, 2021.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE
